DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending.
Examiner Note
This Non-Final office action is being re-mailed as a Letter Restarting Period for Response. This will be mailed as a supplemental Non-Final office action and will reset the response time.

Allowable Subject Matter

Claims 10-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, lines 2-3: typographical error: “[All terms used in the claim must be described in the specification].” Recommend deletion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1).
Regarding claims 1, 19 and 20, Barker teaches an interface system for securing devices on a network from physical threats, security breaches, intrusions, and network attacks, the interface system comprises a processor and a memory, the interface system configured to implement a method comprising the steps of; a method for securing devices on a network from physical threats, security breaches, intrusions, and network attacks, the meclaimthod implemented within an interface system comprising a processor and a memory, the method comprising the steps of; and a non-transitory computer-readable storage medium storing instructions that when implemented in an interface system comprising a processor and a memory, performs the steps of: [Barker et al 7480715B1 , Col 2, lines 58-65 and Col 5, lines 26-31 and 38-43: Fig. 2 actual embodiment of action assessment system 200 facilitates processing multiple data inputs obtained from a number of monitoring devices located within one or more physical premises; as well as generates security threat assessments]
receiving, from a plurality of sensors, a plurality of cameras, and an IP access control device, a physical security data for an enclosed premises;  [Barker, Col 5, lines 29-31 and Col 6, lines 16-19 and 25-43: Fig. 2 shows an action assessment system 200 that facilitates the processing of multiple data inputs on premises server 204 communicate with one or more monitoring devices 212 via a network connection; where monitoring devices include: motion detectors, video cameras, medical indicators, GPS locators, pressure-sensitive mats or planar surfaces.  Col 6, lines 3-6: premises server 204 further includes a device profile database 210 operable to control and interpret communications from various monitoring and output devices connected. Col 7, lines 1-10 and Col 14, lines 5-12: the action assessment system 300 incorporates a military threat assessment environment, where a number of premises 202 and premises servers 204 that operate as described with respect to FIG.2. Each of these premises 202 communicates to a central processing facility 302.]
determining, an unusual physical activity in the enclosed premises based on the physical security data;  [Barker, Col 10, lines 31-34: invention facilitates the collection and processing of a variety of premises information to generate assessment of potential future activity]
comparing the first score with a predetermined threshold value;  [Barker, Col 11, lines 7-9, 11-13, and 19-21: an action assessment system 200, 300, or 400 uses a combination of a numerical indicators/identifiers that has one or more (customized) actions associated with it; where a numerical action assessment cause law enforcement authorities to implement a pre-defined set of actions. 
Col 12, lines 8-10: data processing applications can establish threshold values for some the data; to mitigate the collection of less relevant data.] and 
upon comparison, manipulating a network access of one or more devices of the plurality of devices, and/or manipulating a physical access of persons to the enclosed premises or units within the enclosed premises. [Barker, Col 6, lines 10-15 and 26-29: WHOSITA will appreciate user profile database 206 and premises rules database 208 where premises server 204 monitoring devices 212 include door and window access detectors. Col 11, lines 3-5, 10-13, and 15-16: based on the evaluation of the decision logic, premises server 204 generates an action assessment corresponding to outcome of threat assessment, where action assessment can be in the form of a pre-defined set of actions or a set of customized actions]
receiving a network security data from a plurality of devices on one or more networks in the enclosed premises; [See Barker, Col 5, lines 29-31 and Col 6, lines 16-19 and 25-43: multiple data inputs from monitoring devices 212]
While Barker teaches physical security data [See Barker, Col 5, lines 29-31 and Col 6, lines 16-19 and 25-43: Fig. 2 shows an action assessment system 200 that facilitates the processing of multiple data inputs on premises server 204] and  a network security data from a plurality of devices on one or more networks [See Barker, Col 5, lines 29-31 and Col 6, lines 16-19 and 25-43: multiple data inputs from monitoring devices 212]; however, Barker fails to explicitly teach but Shahbaz teaches receiving a network security data from a plurality of devices on one or more networks in the enclosed premises;  [Shahbaz, ¶¶0208, 0224, and 0237: SPLUNK® IT SERVICE INTELLIGENCE™ ingests data from client devices, host machines, and network devices for later retrieval and analysis that communicate on one ore more LANs, WANs, etc.; where security incidents associated with data identified by query/instance of potential attack/execution of blacklist actions]
determining an unusual network activity based on the network security data;  [Shahbaz, ¶0252: “...identify data representing unusual network activity involving a particular endpoint device...”]
upon determining the unusual physical activity and/or the unusual network activity, determining a first score based on the physical security data of a first predetermined duration and the network security data of a second predetermined duration using a set of predefined rules;  [Shahbaz, ¶¶0224-0226: SPLUNK® IT SERVICE INTELLIGENCE™ ingests data from client devices, host machines, and network devices for later retrieval and analysis that communicate on one ore more LANs, WANs, etc.; where security incidents associated with data; also measures and facilitates Key Performance Indicator (KPIs) where each KPI measures an aspect of service performance at a point in time or over a period of times and each KPI is defined by a search query that derives a KPI value from machine data events associated with entities (determining the unusual physical activity and/or the unusual network activity). “For example, a KPI range of values may be 1-100 (a first score), or 50-275, while values in the state domain may be ‘critical,’ ‘warning,’ ‘normal,’ and ‘informational’. Thresholds associated with a particular KPI definition determine ranges of values for that KPI that correspond to the various state values.” ¶0262: network security application executes a query and determines whether data satisfies a triggering condition for a matching defined criteria for one or more threshold time periods (a second predetermined duration using a set of predefined rules). Examiner interprets that the SPLUNK® system generates KPI values based on received data, where thresholds set conditions to match criteria and during a particular time or over a period of time.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of a system and method for performing a predictive threat assessment based on risk factors of Barker before him or her by including the teachings of configuring modular alert actions and reporting action performance information of Shahbaz. The motivation/suggestion would have been obvious to try to modify the action assessment system 200 Barker by SPLUNK® ENTERPRISE system of as taught by Shahbaz is to understand how SPLUNK®  services allow different KPI definitions to produce values in different ranges, and so the same value may mean something very different from one KPI definition to another and specify security modular alert actions to be performed in response to the detection of defined triggering conditions [Shahbaz, ¶¶0225-0226 and 0262].  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view Soryal et al., hereinafter (“Soryal”), US PG Publication (20210377284 A1).
Regarding claim 2, the combination of Barker and Shahbaz teach claim 1 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Soryal teaches wherein the plurality of sensors comprises a motion sensor, an air quality sensor, a humidity sensor, a temperature sensor, a dew point 27sensor, a water detection sensor, a smoke/fire sensor, and a carbon monoxide/gas alarm.  [Soryal, ¶0051: IoT device sensor(s) 208 include: sensor, camera sensor, alarm sensor, motion detector sensor, door sensor, window sensor, window break sensor, outlet control sensor, vibration sensor, occupancy sensor, orientation sensor, water sensor, water leak sensor, flood sensor, temperature sensor, humidity sensor, smoke detector sensor, carbon monoxide detector sensor, doorbell sensor, dust detector sensor, air quality sensor, light sensor, gas sensor. ¶0101: sensors 924 can include temperature sensors, light sensors, air quality sensors, movement sensors]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of installable mutable intelligent security package and security system in Internet of Things (IoT) networks of Soryal. The motivation/suggestion would have been obvious to try to characteristics of the IoT device sensors 208 for various operations [Soryal, ¶¶0049-0051].  

Regarding claim 12, the combination of Barker and Shahbaz teach claim 1 as described above.
While Shahbaz teaches an IoT device and a computer [See Shahbaz, ¶0073: Internet of Things (IoT) devices, etc. ¶0087: smart phones, tablet computers]; however, the combination of Barker and Shahbaz fail to explicitly teach but Soryal teaches wherein the plurality of devices comprises an loT device, a smart TV, and a computer.  [Soryal, ¶¶0049 and 0051: IoT device processing component 200 can utilize various computation architectures; IoT device sensor(s) 208: smart home sensor]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of installable mutable intelligent security package and security system in Internet of Things (IoT) networks of Soryal. The motivation/suggestion would have been obvious to try to characteristics of the IoT device sensors 208 for various operations [Soryal, ¶¶0049-0051].  

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view Mohammad et al., hereinafter (“Mohammad”), US PG Publication (20210329023 A1).
Regarding claim 3, the combination of Barker and Shahbaz teach claim 1 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Mohammad teaches wherein the step of manipulating the network access comprises blocking, restricting, or limiting the network access of the one or more devices.  [Mohammad, ¶0050: ...blocking code, firewalls monitor network traffic and block any suspicious activities...]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of a multi-tiered security analysis method and system of Mohammad. The motivation/suggestion would have been obvious to try to countermeasures of the tiered defense of the Mohammad [Mohammad, ¶¶0049-0050].  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view Day et al., hereinafter (“Day”), US PG Publication (20190295207 A1).
Regarding claim 4, the combination of Barker and Shahbaz teach claim 1 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Day teaches wherein the step of manipulating the physical access comprises blocking, restricting, or limiting the physical access of the persons to the enclosed premises or the units within the enclosed premises.  [Day, ¶0133: threat or potential threat (i.e. tornado) detected the blocks 140 indicate the exits are blocked and the master controller 12 automatically locks the doors preventing occupants from leaving building]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of a security system of Day. The motivation/suggestion would have been obvious to try to security to building occupants include a plurality of smart exit signs positioned at locations in or around a secure area to be monitored [Day, ¶Abstract].  
Regarding claim 5, the combination of Barker, Shahbaz, and Day teach claim 4 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Day teaches wherein the step of blocking the physical access comprises locking a server room in the enclosed premises, wherein the method further comprises the step of: upon locking the server room, triggering a security alarm.  [Day, ¶0151-0152: security system 10 or kiosk information center detects prohibited person and automatic alert at entry ways of building or a designated/accessible smart-connected secure shelter; where auto-notification activates and locking. Examiner interprets that a server room can be housed within a building  with building entry door for high risk potential threat tracking.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of a security system of Day. The motivation/suggestion would have been obvious to try to security to building occupants include a plurality of smart exit signs positioned at locations in or around a secure area to be monitored [Day, ¶Abstract].  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view Day et al., hereinafter (“Day”), US PG Publication (20190295207 A1), in view McGovern, US PG Publication (2021/0348731 A1).
Regarding claim 6, the combination of Barker, Shahbaz, and Day teach claim 5 as described above.
Barker teaches an audio alarm [See Barker, Col 14, line 28: sounding of alarms]; however, the combination of Barker, Shahbaz, and Day fail to explicitly teach but McGovern teaches wherein the security alarm comprises an audio alarm and a flashing light alarm.  [McGovern ¶0029: controller 106 can activate or trigger the one or more light sources 102 to be in an on-state (e.g., turned on, emitting light, flashing, etc.) responsive to an audio alarm.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker, Shahbaz, and Day before him or her by including the teachings of a residential emergency lighting system of McGovern. The motivation/suggestion would have been obvious to try to the controller 106 for the control of the light sources 102 [McGovern, ¶0029].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view of Andersen et al., hereinafter (“Andersen”), US Patent (11105526 B1).
Regarding claim 7, the combination of Barker and Shahbaz teach claim 1 as described above.
However, the combination of Barker and Shahbaz fails to explicitly teach but Andersen teaches wherein the step of manipulating the physical access comprises powering off a server, powering off an appliance, powering off a power line, shutting down a water source, and shutting down a gas source. [Andersen, Col 1, lines 49-61: LNG facilities may need maintenance to shutdown explosive, flammable, and/or poisonous gas or vapor that may infiltrate a work site. Col 17, lines 54-60: safety shutdown system automatically shut off operational equipment inside/outside habitat, whether electrical, hydraulic, fuel-driven, or pneumatic equipment. Col 18, lines 8-15: safety shutdown systems for HVAC, AEU, EGES, exposure to probable liquids, hydrocarbons, acids, water-based anti-freeze. Col 18, lines 39-41: safety shutdown systems to a power source.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of safety shutdown systems and methods for LNG, crude oil refineries, petrochemical plants, and other facilities of Andersen. The motivation/suggestion would have been obvious to try to select from group consisting of automatic periodic/continuous or manual modes of pneumatic, electric, fuel, hydraulic... and poisonous gases and vapors, combinations thereof [Andersen, Col 3, lines 45-55].  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view Crabtree et al., hereinafter (“Crabtree”), US PG Publication (20200358804 A1).
Regarding claim 8, the combination of Barker and Shahbaz teach claim 1 as described above.
While teaches the first score [Shahbaz, ¶¶0225-0226: SPLUNK® IT SERVICE INTELLIGENCE™ measures and facilitates a KPI range of values may be 1-100 ( first score)];however, the combination of Barker and Shahbaz fail to explicitly teach but Crabtree teaches wherein the interface system further configured to implement the steps of: receiving a vulnerability score of the one or more devices from a vulnerability scanner also implemented within the interface system, wherein the first score is further based on the vulnerability score.  [Crabtree, ¶0071: Advanced cyber decision platform leverages superior data extraction capabilities to collect information about  new vulnerabilities/exploits before encountering a 3rd party scanner. ¶0100: DCG 155 analyzes and measures impact assessment of an attack; this may then be used to generate an impact assessment score 1002 for the account.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of a user and entity behavioral analysis with network topology enhancements of Crabtree. The motivation/suggestion would have been obvious to try to exemplary method 1000 for measuring the effects of cybersecurity attacks [Crabtree, ¶0100].  

Regarding claim 9, the combination of Barker, Shahbaz, and Crabtree teach claim 8 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Crabtree teaches wherein the vulnerability score is calculated by performing vulnerability scanning of the one or more devices.  [See Crabtree, ¶¶0071, 0098, and 0100: data collected of device behavior of existing endpoints]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of a user and entity behavioral analysis with network topology enhancements of Crabtree. The motivation/suggestion would have been obvious to try to exemplary method 1000 for measuring the effects of cybersecurity attacks [Crabtree, ¶0100].  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al, hereinafter (“Barker”), US Patent (7480715 B1), in view of Shahbaz et al, hereinafter (“Shahbaz”), US PG Publication (20180091528 A1), in view of Leong et al., hereinafter (“Leong”), US PG Publication (20210174952 A1).
Regarding claim 16, the combination of Barker and Shahbaz teach claim 1 as described above.
However, the combination of Barker and Shahbaz fail to explicitly teach but Leong teaches wherein the physical security data comprises identifications of persons in the enclosed premises, tracking activities of the persons, and incidences of damages to the enclosed premises and the plurality of devices.  [Leong, ¶0049: dealing with accidents and other events happening to vessel or crew during operation. ¶¶0097-0098: the edge computing system 710 comprises a plurality of components for data processing ¶0101: form engine 713 tracks and assigns tasks of each individual based on location data; for example upon detection of an incident (or user input) automatically fills a request form with a crew member’s name, date, etc. ¶0103: inference engine 715 processes real-time data captured by user devices to identify/forecasts hazardous situations or conditions in work zone]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Shahbaz before him or her by including the teachings of systems and methods for operations and incident management of Leong. The motivation/suggestion would have been obvious to try to modify the action assessment system 200 Barker by SPLUNK® ENTERPRISE system of as taught by Shahbaz with a predictive management platform to improve situational awareness, compliance of safety and minimize physical workplace hazardous conditions and corresponding location ascertained by a dynamic geofencing boundary of Leong [Leong, ¶¶0003-0004, 0012, and 0049].  

Regarding claim 17, the combination of Barker, Shahbaz, and Leong teach claim 16 as described above.
While Barker teaches the network security data [See Barker, Col 5, lines 29-31 and Col 6, lines 16-19 and 25-43: multiple data inputs from monitoring devices 212]; however, the combination of Barker and Leong fail to explicitly teach but Shahbaz teaches wherein the network security data and physical security data comprises logs, alerts, notifications, incidents, and errors generated by the plurality of devices.  [Shahbaz, ¶0075: SPLUNK® ENTERPRISE system starts with raw input data (e.g., one or more system logs, streams of network packet data (network security data), sensor data (physical security data), application program data, error logs, stack traces, system performance data, etc.). ¶0182: Upon detection, “notable events index” subsequently access to generate visualizations containing security-related information; alerts can be generated to notify system operators when notable events are discovered. ¶0184: visualizations include incident review dashboard 910 enable user to view and act on “notable events” that can be associated with an urgency value (e.g. low, medium, high, critical). The urgency value for a detected event can be determined based on the severity of the event and the priority of the system component associated with the event.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Leong before him or her by including the teachings of configuring modular alert actions and reporting action performance information of Shahbaz. The motivation/suggestion would have been obvious to try to modify the action assessment system 200 Barker by SPLUNK® ENTERPRISE system of as taught by Shahbaz is to understand how SPLUNK®  services allow different KPI definitions to produce values in different ranges, and so the same value may mean something very different from one KPI definition to another and specify security modular alert actions to be performed in response to the detection of defined triggering conditions [Shahbaz, ¶¶0225-0226 and 0262].  

Regarding claim 18, the combination of Barker and Shahbaz teach claim 17 as described above.
While Barker teaches unusual physical activity comprises a presence of an unauthorized person in the enclosed premises [Barker, Col 1, lines 33-35: evaluate/monitor security breaches of unauthorized presence within premises]; however, the combination of Barker and Leong fail to explicitly teach but Shahbaz teaches wherein the unusual physical activity comprises a presence of an unauthorized person in the enclosed premises and a suspected behavior of the person to cause harm to a device of the plurality of devices or to the enclosed premises.  [Shahbaz, ¶0184: These notable events can include: (1) a single event of high importance, such as any activity from a known web attacker (an unauthorized person in the enclosed premises); multiple events the collectively warrant review (a suspected behavior of the person to cause harm to a device of the plurality of devices) such as a large number of authentication failures on a host]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Barker and Leong before him or her by including the teachings of configuring modular alert actions and reporting action performance information of Shahbaz. The motivation/suggestion would have been obvious to try to modify the action assessment system 200 Barker by SPLUNK® ENTERPRISE system of as taught by Shahbaz is to understand how SPLUNK®  services allow different KPI definitions to produce values in different ranges, and so the same value may mean something very different from one KPI definition to another and specify security modular alert actions to be performed in response to the detection of defined triggering conditions [Shahbaz, ¶¶0225-0226 and 0262].  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambekar et al (20210042422 A1) discloses Computer-Implemented Method Of Security-Related Control Or Configuration Of A Digital System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/           Primary Examiner, Art Unit 2497